Exhibit 10.1


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”) is dated this 13th day of September,
2016 (the “Effective Date”), by and among Ascent Solar Technologies, Inc. (the
“Company”), and BOU Trust (the “Holder”).
WHEREAS, the Holder has options to acquire certain shares of Series I Preferred
Stock issued by the Company as set forth on Exhibit A hereto (the “Securities”);
and
WHEREAS, the Holder desires (following the acquisition of Securities upon
exercise of such option(s) from time to time) to exchange any of such acquired
Securities for certain 10% Convertible Promissory Notes of the Company, in the
form attached hereto set forth on Exhibit B (the “Exchange Securities”), and the
Company desires to issue the Exchange Securities in exchange for such acquired
Securities, all on the terms and conditions set forth in this Agreement; and
WHEREAS, the reliance upon the representations made by each of the Holder and
the Company in this Agreement, the transactions contemplated by this Agreement
are such that the offer and exchange of securities by the Company under this
Agreement will be exempt from registration under applicable United States
securities laws as a result of this exchange offer being undertaken pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”).
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Holder hereby agree as follows:
Section 1. Exchange. Subject to and upon the terms and conditions set forth in
this Agreement, the Holder agrees to surrender to the Company any such acquired
Securities and, in exchange therefore, the Company shall issue to the Holder the
Exchange Securities (each, an “Exchange”). The principal amount of any Exchange
Securities issued shall be equal to (i) $1,000 for each share of Series I
Preferred Stock surrendered for exchange plus (ii) the amount of any dividends
accrued and unpaid on such Series I Preferred Stock surrendered for exchange.
1.1 Closing. On the date that the Holder surrenders to the Company for exchange
any such acquired Securities (each a “Closing Date”), the Company will issue and
deliver (or cause to be issued and delivered) the Exchange Securities to the
Holder, or in the name of a custodian or nominee of the Holder, or as otherwise
requested by the Holder in writing, and the Holder will surrender to the Company
an equal amount of the Securities.
1.2 Section 4(a)(2). Assuming the accuracy of the representations and warranties
of each of the Company and the Holder set forth in Sections 2 and 3 of this
Agreement, the parties acknowledge and agree that the purpose of such





--------------------------------------------------------------------------------





representations and warranties is, among other things, to ensure that the
Exchange qualifies as an exchange of securities under Section 4(a)(2) of the
Securities Act.
Section 2. Representations and Warranties of the Company. The Company represents
and warrants to the Holder that:
2.1 Organization and Qualification. The Company and each of the subsidiaries of
the Company (the “Subsidiaries”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company, nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any documents executed in connection herewith (the
“Transaction Documents”), (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
2.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally,




2

--------------------------------------------------------------------------------





(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
2.3 Issuance of Exchange Securities. The issuance of the Exchange Securities is
duly authorized and, upon issuance in accordance with the terms hereof, the
shares of common stock of the Company (the “Underlying Shares”) issuable upon
conversion of the Exchange Securities shall be validly issued, fully paid and
non-assessable shares of the Common Stock of the Company. Assuming the truth and
accuracy of each of the representations and warranties of the Holder contained
in Section 3 of this Agreement, the issuance by the Company of the Exchange
Securities is exempt from registration under the Securities Act.
2.4 No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance of the Exchange Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any options, contracts, agreements, liens, security interests, or
other encumbrances (“Liens”) upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
2.5 Acknowledgment Regarding the Exchange. The Company acknowledges and agrees
that the Holder are acting solely in the capacity of an arm’s length third party
with respect to this Agreement and the transactions contemplated hereby. The
Company further acknowledges the Holder are not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby, and any advice given by the
Holder or any of their representatives or agents in connection with this
Agreement is merely incidental to the Exchange.




3

--------------------------------------------------------------------------------





2.6 SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) of the Exchange Act, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
2.7 Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth in the SEC Reports.  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.  If
the Company has no subsidiaries, all other references to the Subsidiaries or any
of them in the Transaction Documents shall be disregarded.
2.8 Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the notice and/or application(s) to each applicable Trading Market for
the issuance and the listing of the Exchange Securities for trading thereon in
the time and manner required thereby, and (ii) the filing of Form D with the
Commission and such filings as are required




4

--------------------------------------------------------------------------------





to be made under applicable state securities laws (collectively, the “Required
Approvals”).
2.9 Capitalization.  The capitalization of the Company is as set forth in the
SEC Reports.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  There are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities entitling the holder
thereof to acquire shares of Common Stock (“Common Stock Equivalents”). The
issuance of the Exchange Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the Holder)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance of
the Exchange Securities.  There are no stockholders agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.
2.10 Shell Company Status. The Company is not currently an issuer identified in
Rule 144(i)(1) under the Securities Act.
2.11 DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.
2.12 Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof: (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv)




5

--------------------------------------------------------------------------------





the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock and (v) the Company has
not issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Exchange Securities contemplated by
this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.
2.13 Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Exchange Securities or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
2.14 Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of




6

--------------------------------------------------------------------------------





its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
2.15 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
2.16 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
2.17 Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties.  Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
2.18 Intellectual Property.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications,




7

--------------------------------------------------------------------------------





service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement.  Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
2.19 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
2.20 Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.




8

--------------------------------------------------------------------------------





2.21 Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “ Evaluation Date ”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.
2.22 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.
2.23 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Exchange Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.




9

--------------------------------------------------------------------------------





2.24 Registration Rights. Other than as disclosed in the SEC Reports, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiaries.
2.25 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from OTCQB any other exchange or quotation service on which the
Company’s securities are traded (the “Trading Market”) on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Except as set forth in the SEC Reports, the Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
2.26 Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Holder as a result of the Holder and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Exchange Securities pursuant to the Exchange.
2.27 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Holder or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not




10

--------------------------------------------------------------------------------





misleading. The Company acknowledges and agrees that the Holder makes no nor has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3 hereof.
2.28 No Integrated Offering. Assuming the accuracy of the Holder’s
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the Exchange to be
integrated with prior offerings by the Company for purposes of (i) the
Securities Act which would require the registration of any such securities under
the Securities Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.
2.29 Solvency. The Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).  Except as set forth in the
SEC Reports, the Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. The SEC Reports set forth as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same, are, or should be, reflected in the Company’s consolidated balance sheet
(or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (z) the present value of any lease payments in excess of
$50,000 due under leases required to be capitalized in accordance with GAAP.
Except as set forth in the SEC Reports, neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.
2.30 Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be




11

--------------------------------------------------------------------------------





due by the taxing authority of any jurisdiction, and the officers of the Company
or of any Subsidiary know of no basis for any such claim.
2.31 Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is  in violation of law or (iv) violated in any material respect
any provision of FCPA.
2.32 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
2.33 Acknowledgment Regarding Holder’s Exchange of Securities. The Company
acknowledges and agrees that the Holder are acting solely in the capacity of an
arm’s length party with respect to the Transaction Documents and the
transactions contemplated thereby.
2.34 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the issuance or resale of any of the
Exchange Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Exchange Securities, or (iii) paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of the Company.
2.35 Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
2.36 Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five




12

--------------------------------------------------------------------------------





percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
2.37 Money Laundering.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
Section 3. Representations and Warranties of the Holder. Each Holder represents
and warrants, severally and not jointly, to the Company that:
3.1 Ownership of the Securities. The Holder is the legal and beneficial owner of
the Securities. The Holder paid for the Securities, and has continuously held
the Securities since its issuance or purchase. The Holder, individually or
through an affiliate, owns the Securities outright and free and clear of any
options, contracts, agreements, liens, security interests, or other
encumbrances.
3.2 No Public Sale or Distribution. The Holder is acquiring the Exchange
Securities in the ordinary course of business for its own account and not with a
view toward, or for resale in connection with, the public sale or distribution
thereof; provided, however, that by making the representations herein, the
Holder does not agree to hold any of the Exchange Securities for any minimum or
other specific term and reserves the right to dispose of the Exchange Securities
at any time in accordance with an exemption from the registration requirements
of the Securities Act and applicable state securities laws. The Holder does not
presently have any agreement or understanding, directly or indirectly, with any
person to distribute, or transfer any interest or grant participation rights in,
the Securities or the Exchange Securities.
3.3 Accredited Investor and Affiliate Status. The Holder is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the
Securities Act. The Holder is not, and has not been, for a period of at least
three months prior to the date of this Agreement (a) an officer or director of
the Company, (b) an “affiliate” of the Company (as defined in Rule 144) (an
“Affiliate”) or (c) a “beneficial owner” of more than 10% of the common stock
(as defined for purposes of Rule 13d-3 of the Exchange Act).
3.4 Reliance on Exemptions. The Holder understands that the Exchange is being
made in reliance on specific exemptions from the registration requirements




13

--------------------------------------------------------------------------------





of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and each Holder’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of each Holder to complete
the Exchange and to acquire the Exchange Securities.
3.5 Information. The Holder has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the Exchange which have been requested by the Holder. The Holder has been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Holder or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein. The Holder
acknowledges that all of the documents filed by the Company with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act that have been posted on the
SEC’s EDGAR site are available to the Holder, and the Holder has not relied on
any statement of the Company not contained in such documents in connection with
the Holder’s decision to enter into this Agreement and the Exchange.
3.6 Risk. The Holder understands that its investment in the Exchange Securities
involves a high degree of risk. The Holder is able to bear the risk of an
investment in the Exchange Securities including, without limitation, the risk of
total loss of its investment. The Holder has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the Exchange. There is no assurance that the Exchange
Securities will continue to be quoted, traded or listed for trading or quotation
on the Nasdaq Capital Market or on any other organized market or quotation
system.
3.7 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement in connection with the Exchange or the
fairness or suitability of the investment in the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the Exchange Securities.
3.8 Organization; Authorization. The Holder is duly organized, validly existing
and in good standing under the laws of its state of formation and has the
requisite organizational power and authority to enter into and perform its
obligations under this Agreement.
3.9 Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with its terms. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions




14

--------------------------------------------------------------------------------





contemplated hereby (including, without limitation, the irrevocable surrender of
the Securities) will not result in a violation of the organizational documents
of the Holder.
3.10 Prior Investment Experience. The Holder acknowledges that it has prior
investment experience, including investment in securities of the type being
exchange, including the Securities or the Exchange Securities, and has read all
of the documents furnished or made available by the Company to it and is able to
evaluate the merits and risks of such an investment on its behalf, and that it
recognizes the highly speculative nature of this investment.
3.11 Tax Consequences. The Holder acknowledges that the Company has made no
representation regarding the potential or actual tax consequences for the Holder
which will result from entering into the Agreement and from consummation of the
Exchange. The Holder acknowledges that it bears complete responsibility for
obtaining adequate tax advice regarding the Agreement and the Exchange.
3.12 No Registration, Review or Approval. The Holder acknowledges, understands
and agrees that the Exchange Securities are being exchanged hereunder pursuant
to an exchange offer exemption under Section 4(a)(2) of the Securities Act.
Section 4. Conditions Precedent to Obligations of the Company. The obligation of
the Company to consummate the transactions contemplated by this Agreement is
subject to the satisfaction on each Closing Date of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Holder with prior written notice thereof:
4.1 Delivery. The Holder shall have delivered to the Company the Securities.
4.2 No Prohibition. No order of any court, arbitrator, or governmental or
regulatory authority shall be in effect which purports to enjoin or restrain any
of the transactions contemplated by this Agreement.
4.3 Representations. The accuracy in all material respects when made and on the
applicable Closing Date of the representations and warranties of the Holder
contained herein (unless as of a specific date therein).
Section 5. Conditions Precedent to Obligations of the Holder. The obligation of
each Holder to consummate the transactions contemplated by this Agreement is
subject to the satisfaction on each Closing Date of each of the following
conditions, provided that these conditions are for each Holder’s sole benefit
and may be waived by the applicable Holder at any time in its sole discretion by
providing the Company with prior written notice thereof:
5.1 No order of any court, arbitrator, or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Agreement;




15

--------------------------------------------------------------------------------





5.2 the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);
5.3 all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;
5.4 there is no event of default then existing on any Exchange Securities and
the Equity Conditions (as defined in the Exchange Securities) are satisfied on
such date; and
5.5 from the date hereof to the relevant Closing Date, trading in the Company’s
common stock shall not have been suspended by the SEC or any trading market and,
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any trading market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Holder makes it impracticable or inadvisable to
purchase the Exchange Securities at the closing.
Section 6. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed under the laws of the state of New York, without regard to
principles of conflicts of law or choice of law that would permit or require the
application of the laws of another jurisdiction. The Company and the Holder each
hereby agrees that all actions or proceedings arising directly or indirectly
from or in connection with this Agreement shall be litigated only in the Supreme
Court of the State of New York or the United States District Court for the
Southern District of New York located in New York County, New York. The Company
and the Holder each consents to the exclusive jurisdiction and venue of the
foregoing courts and consents that any process or notice of motion or other
application to either of said courts or a judge thereof may be served inside or
outside the State of New York or the Southern District of New York by generally
recognized overnight courier or certified or registered mail, return receipt
requested, directed to such party at its or his address set forth below (and
service so made shall be deemed “personal service”) or by personal service or in
such other manner as may be permissible under the rules of said courts. THE
COMPANY AND THE HOLDER EACH HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.
Section 7. Indemnification of Holder. Subject to the provisions of this Section
7, the Company will indemnify and hold each Holder and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Holder (within the meaning of Section 15 of the




16

--------------------------------------------------------------------------------





Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Holder Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Holder Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other document related to this exchange or (b) any action instituted against
Holder Parties in any capacity, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Holder Party,
with respect to any of the transactions contemplated by this exchange (unless
such action is based upon a breach of such Holder Party’s representations,
warranties or covenants under the exchange or any agreements or understandings
such Holder Party may have with any such stockholder or any violations by such
Holder Party of state or federal securities laws or any conduct by such Holder
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Holder Party in respect
of which indemnity may be sought pursuant to this Agreement, such Holder Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Holder Party. Any Holder Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Holder
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Holder Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Holder Party under this Agreement (y) for
any settlement by a Holder Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Holder Party’s breach of its representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Holder Party may have with any such stockholder or any violations by such
Holder Party of state or federal securities laws or any conduct by such Holder
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance. The indemnification required by this Section 7 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred however, each Holder
Party who receives such interim payment agrees to reimburse the Company for any
such payment made by the Company to such Holder Party if it is finally
determined in such action or proceeding that such Holder Party is not entitled
to indemnification pursuant to this Section 7. The indemnity agreements
contained herein shall be in addition to any cause of action or similar right of
any Holder Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.




17

--------------------------------------------------------------------------------





Section 8. Fees and Expenses.   Except as expressly set forth below, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees (including, without limitation,
any fees required for same-day processing of any instruction letter delivered by
the Company and any conversion or exercise notice delivered by the Holder),
stamp taxes and other taxes and duties levied in connection with the delivery of
any Exchange Securities to the Holder.
Section 9. Certain Transactions. The Holder covenants that neither it, nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any “short sales” as defined in Rule 200 of Regulation SHO under the
Exchange Act of any of the Company’s securities during the period commencing
with the execution of this Agreement and ending on the later of (i) the Maturity
Date (as defined in the Exchange Securities) or (ii) the date that the Exchange
Securities are no longer outstanding (provided that this provision shall not
prohibit any sales made where a corresponding Notice of Conversion (as defined
in the Exchange Securities) is tendered to the Company and the shares received
upon such conversion or exercise are used to close out such sale).
Section 10. Certificates. Certificates evidencing the Underlying Shares shall
not contain any legend: (i) while a registration statement covering the resale
of such security is effective under the Securities Act; (ii) following any sale
of such Underlying Shares pursuant to Rule 144; or (iii) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after any of the events described in (i)-(iii) in the preceding
sentence if required by the Transfer Agent to effect the removal of the legend
hereunder (with a copy to the Holder and its broker). If all or any portion of
an Exchange Security is converted at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be sold under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends.  The Company agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section, it will, no later than two Trading Days following
the delivery by the Holder to the Company or the Transfer Agent of a certificate
representing Underlying Shares, as applicable, issued with a restrictive legend,
deliver or cause to be delivered to the Holder a certificate representing such
shares that is free from all restrictive and other legends.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section.  Certificates
for Underlying Shares subject to legend removal hereunder shall be transmitted
by the Transfer Agent to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company System as directed by the Holder.




18

--------------------------------------------------------------------------------





Section 11. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
Section 12. Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
Section 13. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
Section 14. Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Holder makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Holder. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.
Section 15. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; or (b) one calendar day (excluding Saturdays, Sundays, and
national banking holidays) after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same.
The addresses for such communications shall be:
If to the Company:
12300 Grant Street
Thornton, CO 80241
Attn: CEO


If to the Holder:


16850 Collins Ave # 112-341
Sunny Isles, FL 33160
Attn: John DeNobile




19

--------------------------------------------------------------------------------







With a copy (which shall not constitute notice) to:
Robinson Brog Leinwand Greene Genovese & Gluck P.C.
875 Third Avenue, 9th Floor
New York, NY 10022
Attn: David E. Danovitch, Esq.


or to such other address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change.
Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Exchange Securities. The Holder may assign some
or all of their rights hereunder without the consent of the Company, in which
event such assignee shall be deemed to be the Holder hereunder with respect to
such assigned rights.
Section 17. No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
Section 18. Survival of Representations. The representations and warranties of
the Company and the Holder contained in Sections 2 and 3, respectively, will
survive the closing of the transactions contemplated by this Agreement.
Section 19. Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
Section 20. Securities Laws Disclosure; Publicity. The Company shall by 9:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof file a Current Report on Form 8-K, including the transaction documents as
exhibits thereto, with the Commission within the time required by the Exchange
Act. From and after the filing of such 8-K, the Company represents to the Holder
that it shall have publicly disclosed all material, non-public information
delivered to the Holder by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the transaction documents. The Company and the
Holder shall consult with each other in issuing any press releases with respect
to the transactions contemplated hereby, and neither the Company nor the Holder
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which




20

--------------------------------------------------------------------------------





case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of the Holder, or include the
name of the Holder in any filing with the Commission or any regulatory agency or
trading market, without the prior written consent of the Holder, except: (a) as
required by federal securities law in connection with any registration statement
contemplated by this Agreement and (b) to the extent such disclosure is required
by law or trading market regulations, in which case the Company shall provide
the Holder with prior notice of such disclosure permitted under this clause (b).
[Signature Page Follows]




21

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
date first written above.
ASCENT SOLAR TECHNOLOGIES, INC.




By: /s/ Victor Lee
Name: Victor Lee
Title: President and CEO




BOU TRUST




By: /s/ Alan Uryniak
Name: Alan Uryniak
Title: Trustee











--------------------------------------------------------------------------------






EXHIBIT A


Up to 325.7759 outstanding shares of Series I Preferred Stock plus any dividends
accrued and unpaid.


Global Ichiban Limited (the “Assignor”) received such shares of Series I
Preferred Stock from the Company on July 26, 2016 in exchange for the
cancellation of a promissory note originally issued to the Assignor by the
Company on December 23, 2015.









--------------------------------------------------------------------------------







EXHIBIT B


10% Convertible Promissory Notes, a form of which is attached hereto.



